The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 19, 2014

                                     No. 04-13-00395-CR

                                       Rigo GUERRA,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 11-09-00042-CRL
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER

         The State’s brief was originally due to be filed on April 17, 2014. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to May 16,
2014. On May 16, 2014, the State filed a motion requesting an additional extension of time to
file the brief until June 16, 2014, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE WILL BE
GRANTED. The State’s brief must be filed by June 16, 2014.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court